Citation Nr: 1114658	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for synovitis of the left knee with traumatic arthritis from October 3, 2001 to January 29, 2010.  

2.  Entitlement to a disability evaluation in excess of 30 percent for synovitis of the left knee with traumatic arthritis since January 30, 2010.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1957 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  From October 3, 2001 to January 29, 2010, synovitis of the left knee with traumatic arthritis was not manifested by either a limitation of extension to 15 degrees, or a limitation of flexion to 30 degrees.  

2.  Since January 30, 2010, synovitis of the left knee with traumatic arthritis has not been manifested by objective evidence of a limitation of extension to 30 degrees.  


CONCLUSIONS OF LAW

1.  From October 3, 2001 to January 29, 2010, synovitis of the left knee with traumatic arthritis did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

2.  Since January 30, 2010, synovitis of the left knee with traumatic arthritis has not met the criteria for an evaluation in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated December 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel held that when a claimant is service connected for both arthritis and instability of the knee, separate ratings may be assigned under Diagnostic Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, the appellant is not service connected for instability.  Indeed, as discussed below, VA compensation examinations have not found objective evidence of instability.  Hence, there is no need to review the provisions of  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent rating is warranted when a painful limitation of motion is noncompensable under the appropriate diagnostic code with a showing of degenerative arthritis established by x-ray findings.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a limitation of leg flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating and flexion limited to 15 degrees warrants a 30 percent disability rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a limitation of leg extension to 10 degrees warrants a 10 percent rating, limitation of extension to 15 degrees warrants a 20 percent rating, limitation of extension to 20 degrees warrants a 30 percent rating, and a limitation of extension to 30 degrees warrants a 40 percent rating.  

The normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran was initially granted entitlement to service connection for synovitis of the left knee in a July 1960 rating decision.  That rating decision also denied entitlement to service connection for residuals of an excision of the left knee medial meniscus.  In June 2003, the Veteran claimed that his left knee disorder had increased in severity.  Thereafter, he was granted a 10 percent disability rating in a November 2003 rating decision.  The appellant did not appeal either rating decision.  Hence, they are final.  38 U.S.C.A. § 7105 (West 2002).

In November 2008, the Veteran asserted that his symptoms had increased but his disability rating was continued at 10 percent disabling until a February 2010 rating decision which assigned 30 percent rating based on January 2010 VA examination findings.  The 30 percent rating was assigned effective January 30, 2010.

The Veteran contends that his symptoms warranted a disability evaluation in excess of 10 percent prior to January 30, 2010, and in excess of 30 percent thereafter.

The Veteran was afforded a VA examination in January 2009 in order to determine the nature and severity of his left knee disorder.  During his examination, the Veteran stated that he was 71 years of age and no longer working.  He had worked as a mover but stopped lifting and carrying due to his left knee pain in 2002.  He reported holding a desk job until January 2008.  The Veteran's complaints in 2009 were constant left knee pain which was worse with weight bearing.  He reported using a brace.  He stated that his left knee condition had caused a profound effect on his job requiring that he move to a desk job.  In terms of his activities of daily living, the appellant reported that walking more than one block caused markedly increased pain/  Hence, he reported avoiding walking more than one block and standing for more than five minutes.  He reported having flare-ups with physical activities and bad weather.  He also noted instability and buckling every couple of days, as well as locking every few days.  Historically, October 2003 x-rays were noted to show degenerative changes.  

On physical examination the Veteran was noted to walk with an antalgic gate.  There was evidence of left knee effusion and considerable tenderness on palpitation of the patella.  He wore a brace, but did not use a cane or any like supportive device.  Range of motion studies revealed flexion to 80 degrees with pain beginning at 70 degrees.  The Veteran was able to extend to 0 degrees.  After three repetitions range of motion was from 0 to 70 degrees.  Testing for stability revealed no evidence of any instability.  Lachman and McMurray's tests were negative.  The diagnosis was left knee degenerative joint disease with effusion.   

July 2008 treatment records from Nazareth Hospital noted that the Veteran injured his left knee after a fall.  An x-ray report noted no acute fracture, dislocation or subluxation.  There was evidence of a large dense joint effusion.  Any range of motion studies conducted were not reported in degrees.

At a January 30, 2010 VA examination the Veteran complained of pain over the left knee which lasted all day if he did not take medication, but only five hours a day if he used Ibuprofen.  He stated that his left knee gave way once every five to six weeks.  The appellant also complained of weakness, stiffness, swelling, and occasional locking.  He denied heat, redness, fatigability or lack of endurance.  It was noted that the Veteran used a knee brace, and the appellant reported occasionally using a cane.  The Veteran reported working part-time.  His activities of daily living reportedly were affected in that he could stand for no more than five minutes, and was unable to walk more than a half a mile.  The appellant reported giving up bike riding due to left knee pain.  

The Veteran walked with a mildly antalgic gait.  Range of motion studies revealed flexion to 70 degrees with pain from 55 degrees to 70 degrees, and extension to 20 degrees without pain.  With three repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  While the Veteran reported that his knee gave way, no instability was found an examination.  McMurray's sign was negative.  The diagnosis was left knee degenerative changes with chondrocalcinosis.  

The Board finds that the Veteran's left knee disorder is appropriately rated as 10 percent disabling between October 3, 2001 and January 29, 2010, and as 30 percent disabling thereafter.  Range of motion studies prior to January 30, 2010 found flexion to no less than 70 degrees and full extension to 0 degrees.  The Veteran was originally granted a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  That Diagnostic Code provides a 10 percent rating where there is a finding of arthritis in a major joint with evidence of a painful, but otherwise noncompensable, limitation of motion.  The evidence shows that no more than the 10 percent rating is appropriate as the evidence fails to demonstrate either a compensable limitation of flexion or extension under the rating criteria at any time prior to January 30, 2010.  

From January 30, 2010, a 30 percent disability rating best suits the demonstrated left knee symptoms.  The Veteran has not, however, shown extension limited to 30 degrees, and at no point during the appellate period has the knee demonstrated ankylosis.  Hence, an evaluation in excess of 30 percent is not in order.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 (2010). 

The Veteran has claimed left knee instability which, if demonstrated, may have warranted a separate rating for the periods on appeal.  Significantly, there is no objective evidence whatsoever of instability.  All examiners have found no evidence of knee instability on examination.  Further, it is well to recall that a July 1960 rating decision, the excision of the medial meniscus of the left knee was found to be non-service connected.  As noted above, that decision is final.  38 U.S.C.A. § 7105.  Hence, even if there was instability, and there is not, any instability would need to be specifically associated with left knee arthritis, and not the post operative residuals of a menisectomy.  As no objective evidence of instability has been demonstrated to be related to the service connected synovitis there is no basis to grant a separate rating based on subluxation or lateral instability.

VA examiners have noted limitation of motion due to pain and weakness in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  That functional loss has been taken into consideration in affording the Veteran his assigned 10 and 30 percent disability evaluations, and the appellant's limitations of motion due to pain or weakness do not at any time warrant a higher rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (The assignment of a compensable rating itself is recognition that industrial capabilities are impaired.)

At no time has the Veteran's disability picture been so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  While the Veteran has been shown to have left his job as a mover for a desk job due to knee pain, this is not considered to be outside of the scope of the rating criteria.  Van Hoose.  Indeed, by and large the appellant has been able to work, albeit not as a mover.  More importantly, the symptoms experienced by the appellant, i.e., pain and limitation of motion are specifically contemplated by the rating criteria.  These symptoms do not require frequent periods of hospitalization.  Hence, the rating assigned adequately compensates him for the severity of the disability at issue.  Having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of extraschedular rating for either of the periods on appeal.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to a disability evaluation in excess of 10 percent for synovitis of the left knee with traumatic arthritis from October 3, 2001 to January 29, 2010 is denied.

Entitlement to a disability evaluation in excess of 30 percent for synovitis of the left knee with traumatic arthritis from January 30, 2010 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


